Citation Nr: 1016817	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for heel spurs.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected chronic lumbar spine strain 
with degenerative changes (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from February 1974 to March 
1988; he also had service in the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Seattle, Washington (RO).  A 
September 2008 rating decision granted service connection for 
lumbar spine disability and assigned a 20 percent rating 
effective February 18, 2005, and the Veteran timely appealed 
the assigned rating.  An August 2009 rating decision granted 
service connection for tinnitus and assigned a 10 percent 
rating effective May 6, 2009.  Although the Veteran initially 
appealed the effective date of the assigned rating for 
tinnitus, which was addressed in an August 2009 Supplemental 
Statement of the Case, he withdrew this issue in a September 
2009 statement.   

The Veteran and his wife testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in February 2010, and a copy of the transcript is of record.

The issues on appeal are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran testified at his February 2010 hearing that he 
had had lumbar spine surgery earlier in February 2010.  These 
records are not currently on file and must be obtained.  
There is also a question as to the current severity of the 
Veteran's service-connected lumbar spine disability since the 
surgery.  With respect to the service connection issue on 
appeal, the Board notes that there are complaints of heel 
pain in service, postservice complaints of heel pain 
beginning in 2005, and the Veteran's testimony that he has 
had heel pain since wearing jump boots in service.  However, 
there is no medical nexus opinion on file on whether there is 
a causal relationship between a current heel disability and 
service.  Finally, there is a notation on a June 1988 medical 
examination report for enlistment in the Army Reserve that 
the Veteran's feet were abnormal, with a notation of 
"DADS."

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the etiology or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2009).  

Accordingly, the issues on appeal are REMANDED to the AMC/RO 
for the following actions:  

1.  The AMC/RO must take appropriate 
action to contact the Veteran and ask him 
to provide any additional evidence 
relevant to the issues currently on 
appeal, to include the names, addresses 
and approximate dates of treatment for 
any health care providers, including VA, 
who may possess additional medical 
records since the most recent evidence in 
October 2009 pertinent to either of the 
claims currently on appeal.  After 
obtaining any necessary authorization 
from the Veteran for the release of his 
private medical records, the AMC/RO 
should obtain and associate with the file 
all records that are not currently on 
file, to include records of the Veteran's 
lumbar surgery in February 2010.  

If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the Veteran, it will inform the Veteran 
of this and request him to provide a copy 
of the outstanding medical records if 
possible.  

2.  The AMC/RO will then schedule the 
Veteran for a VA examination to determine 
the likely etiology of any heel spurs and 
to determine the current severity of his 
service-connected lumbar spine 
disability.  The following considerations 
will govern the examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran has heel spurs 
that were either caused or 
aggravated by service or by a 
service-connected disability.  The 
examiner must also determine the 
current symptomatology and severity 
of the service-connected lumbar 
spine disability, to include range 
of motion findings, information on 
any incapacitating episodes, as 
defined in 38 C.F.R. § 4.71a, and 
any neurological disorder associated 
with the service-connected lumbar 
spine disability.  

c.  In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  If the examiner is unable 
to render an opinion without resort 
to speculation, he or she should so 
state and explain why. 

Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
report prepared must be typed and must 
include a notation of what "DADS" 
means.

3.  The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AMC/RO will readjudicate 
the claims of service connection for heel 
spurs and the claim for an initial 
evaluation in excess of 20 percent for 
service-connected lumbar spine 
disability, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If either of the benefits sought 
on appeal remains denied, the Veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the Veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


